Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 1/15/2021.
Claims 1-7 are presented for examination.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 is being considered by the examiner. 

Drawings
The drawings received on 1/15/2021 are accepted.

Specification
The specification filed on 1/15/2021 has been accepted.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected as being unpatentable over Bedier et al. (U.S. Patent No. 9,092,766), in view of Akashika et al. (U.S. Patent Publication No. 2015/0262162)

Regarding claims 1 and 7, Bedier teaches
a first area that is a security protection area in the information processing apparatus (secure processor 210, Fig. 5-7); 
5a second area that is outside the security protection area in the information processing apparatus (main processor 110, Fig. 5-7); 
a first processor that is arranged in the first area (secure processor 210, Fig. 5-7); a second processor that is arranged in the second area and is connected to the first processor (main processor 110, Fig. 5-7);
10a reader that is arranged in the first area and is connected to the first processor (payment reader, 254, Fig. 7); and a speaker (speaker), Col.26 ln 51-58; 
wherein the first processor acquires a read information from the reader and sends an information on a payment processing related a payment to the second processor, 15 (The main processor 110 can additionally or alternatively function to process payments, generate payment initiation notifications, and/or control the payment flow. The main processor no can additionally or alternatively function to receive secured information from the secure processor 210, Col.14 ln 4-15);
Bedier substantially discloses the claimed invention, however, does not explicitly disclose the speaker that is arranged in the second area and is connected to the second processor; 15the second processor sends a payment sound information to the speaker based on the payment processing the payment sound information being a sound related to the payment, and the speaker outputs the payment sound based on the payment sound information. Bedier teaches The main processor can display the optical output of the first camera on the secure display 240, and can display the optical output of the second camera on the main display 120, Col.27 ln 5-14; the secure processor can generate an event indicative of card coupling, an insertion confirmation output, such as a light or microphone, wherein the insertion confirmation output operation state (e.g., output light or sound) can be dependent on the switch operation state. The switch can additionally be connected to the secure processor 210 or payment hardware 250, wherein the secure processor 210 or payment hardware 250 can read information from the card in response to switch operation in the coupled mode. However, the hybrid card reader 252 or payment hardware 250 can include any other suitable payment instrument coupling indicator, Col.19 ln 18-34.
However, Akashika teaches the speaker 146 informs the user of the payment completion sound, [144], response to this notification of the completion of the processing from the IC module 30, the asynchronous payment terminal 7 outputs a sound effect (an example of a completion sound) indicating the completion of payment from the speaker 146 (step 55), [222].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Bedier to include the payment notification sound through the speaker as taught by Akashika to increase security, (Akashika, [101]). 

Regarding claim 2, Bedier does not explicitly teach, however, Akashika teaches the second processor determines a type of the payment sound based on a type of the payment processing, and the speaker outputs the payment sound according to the determined type of the payment sound, [22-23, 144]).

Regarding claim 3, Bedier teaches an operation device that is arranged in the first area and is used for the payment and the first processor acquiring information input information of the authentication information via the operation device and sends the input information to the second processor, however, does not explicitly teach, however,  Akashika  teaches wherein the payment sound includes an authentication information input sound indicating that an authentication information for the payment has been input, 30and the processor sends an information of the authentication information input sound to the speaker based on the input information, and 27 the speaker outputs the authentication information input sound, [198-222].

Regarding claim 4, Beider teaches a non-contact communication device that is arranged in the first area and is used for 5the payment, the first processor acquires a communication completion information indicating that a communication has been performed by the non-contact communication device, and sends 10the communication completion information to the second processor (the payment hardware 250 can include an NFC transceiver configured to facilitate NFC payment information transfer between an NFC payment instrument and the payment terminal 1, Col.19 ln 51-61), but does not explicitly disclose, however, Akashika teaches wherein the payment sound includes a communication completion sound indicating that a communication has been performed by the non-contact communication device, the processor sends an information of the communication completion sound to the speaker based on the communication completion information, and the speaker outputs the communication completion sound, (contactless type IC module, abstract, see sound and speaker [144-222].

Regarding claim 5, Bedier does not explicitly teach, however, Akashika teaches the payment sound includes a payment completion sound indicating that the payment processing has been completed, when the payment processing has been completed, the first processor sends a payment completion information indicating that the payment processing has been completed 20to the second processor, the second processor sends an information of the payment completion sound to the speaker based on the payment completion information, and the speaker outputs the payment completion sound.
  
Regarding claims 6, Bedier teaches the first processor and the second processor are connected by multiple signal lines, (Fig. 1A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627